Citation Nr: 1410975	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION


The Veteran (appellant) served on active duty from November 1953 to August 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD, and assigned a 30 percent rating, with an effective date of May 10, 2010.  

The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent, and in April 2012, the Board denied the claim.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In August 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's April 2012 decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD is shown to have been manifested by symptoms that include sleep impairment, irritability, depression, sleep difficulties, nightmares, hypervigilance, and an exaggerated startle response; but not occupational and social impairment with reduced reliability and productivity.  





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected PTSD.  He argues that he has nightmares every other night, that he and his wife must sleep in separate bedrooms due to the violent nature of his nightmares, and that he has anger, avoidance of social events, difficulty sleeping, and spontaneous bouts of crying.  He further argues that he talks to himself, and that he has had, at times, suicidal and homicidal ideation.  He asserts that, contrary to notations in his examination reports, he is not very active in his church or local veterans' group.  

The Veteran's claim for service connection for PTSD was previously denied in May 2006.  The Veteran filed to reopen his claim, asserting that he had PTSD due to a non-combat incident in Korea in about May 1955, i.e., after the Korean War era, see 38 C.F.R. § 3.2 (2013), in which he shot and killed an American and three Koreans when they ignored his commands as a sentry (he later asserted that all four victims were Korean).  In June 2010, the RO determined that the claimed stressor could not be verified.  In August 2010, for unclear reasons, the RO applied the recently amended provision for PTSD at 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  The RO granted the claim, and assigned a 30 percent evaluation, with an effective date of May 10, 2010.  

The Veteran appealed the issue of entitlement to an increased initial evaluation.  In April 2012, the Board denied the claim.  The Veteran appealed to the Court, and in October 2012, the Court issued an Order and a Memorandum Decision that vacated the Board's April 2012 decision.  Inasmuch as the Court's decision only took issue with one aspect of the Board's April 2012 decision, it has largely been retained and is largely repeated herein.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

With regard to the history of the disability in issue, the Veteran's service treatment reports are not of record, except for an August 1956 separation examination report, which showed that his psychiatric condition was clinically evaluated as normal.  VA progress notes show treatment for psychiatric symptoms beginning in 2002, with notations of depressed mood/depression, an adjustment disorder, and PTSD.  This evidence indicates the use of medications to control his psychiatric symptoms.  In August 2003, he was noted to be taking Prozac, and he was assigned a Global Assessment of Functioning (GAF) score of 65.  In 2006, he participated in group therapy.  A February 2006 VA examination report notes that there was no history of hospitalization, the current use of Venlafaxine and Temazepam, with Axis I diagnoses of PTSD and major depression; the Axis V diagnosis was a GAF score of 57.  See 38 C.F.R. § 4.1 (2013).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The relevant medical evidence is summarized as follows: VA progress notes, dated as of May 10, 2010 (the effective date for service connection) include a report, dated May 18, 2010, which states, "The Veteran's file is closed in the PTSD Clinic.  He has been discharged from the clinic as he has not been active in treatment since 4/2008.  He has not responded to letters sent requesting that he contact the clinic.  Should he wish to pursue treatment in the future he is welcome to re-enroll."  VA progress notes, dated in 2010, show complaints of insomnia, and continued use of Gabapentin and Temazepam.  An April 2011 report notes a complaint of depression.  

A VA PTSD examination report, dated in August 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner noted a history of treatment between 2003 and 2008, with no history of hospitalization for treatment of psychiatric symptoms.  He complained of symptoms that included depression, anxiousness, irritability, anger, and an exaggerated startle response.  He stated that he does not have difficulty getting to sleep, but that he awakened in the night, cries, and talks in his sleep.  He reported having nightmares every other night.  He reported that he had retired in 2002 due to back problems.  The report notes that he is currently receiving treatment, with medication for depression and sleep (Gabapentin and Temazepam).  He was not in individual or group therapy.  The Veteran stated that he was not working, that he went to aerobic swimming every morning, and that he was writing comedy, and that he and his wife are very active in church, including being on the parish council.  On examination, speech was unremarkable.  He was cooperative and friendly, relaxed and attentive.  Affect was normal.  He was able to do serial 7's, and to spell a word forward and backward.  He was oriented to person, time and place.  Thought process and thought content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, homicidal or suicidal thoughts, or panic attacks.  There were no episodes of violence.  Impulse control was good.  For judgment, the examiner stated that he understood the outcome of behavior.  For insight, the examiner stated that he understood that he has a problem.  There was sleep impairment.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Recent, remote and immediate memory were normal.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 65.  The examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms, nor was their reduced reliability and productivity due to PTSD symptoms, or occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self care, and conversation normal).  The examiner stated that there were PTSD signs and symptoms that were transient and mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A VA PTSD examination report, dated in April 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner noted that there was no current treatment for a mental disorder, and that symptoms had not been present during that past year.  The Veteran reported that he and his wife remained "fairly active" in their parish, and that they were traveling to Lincoln the next day for Easter.  The report notes that the Veteran "attends a plethora of sporting and extracurricular activities for the grandchildren."  He reported going to a veterans' organization about twice a year, and that he had been involved with the council of his church for years (i.e., three six-year terms).  He played piano at his parish center.  On examination, speech was unremarkable.  He was cooperative and friendly, and attentive.  Affect was found to be restricted.  He was able to do serial 7's, and to spell a word forward and backward.  He was oriented to person, time and place.  Thought process and thought content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, homicidal or suicidal thoughts, or panic attacks.  There was no obsessive or ritualistic behavior, and there were no episodes of violence.  Impulse control was good.  For judgment, the examiner stated that he understood the outcome of behavior.  For insight, the examiner stated that he understood that he has a problem.  There was no sleep impairment.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Recent, remote and immediate memory were normal.  He had daily sweating, but no intrusive thoughts.  There were occasional, intermittent, unpredictable flashbacks.  He avoided situations associated with trauma.  There was mild affective restriction, and moderate daily irritability.  There was a mild exaggerated startle response.  He slept four to five hours per night.  There was mild to moderate hypervigilance.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 60.  His symptoms were characterized as mild to moderate, and "essentially the same" as when he was examined by Dr. H (i.e., at the time of his February 2006 VA PTSD examination).  The examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms, nor did PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was not reduced reliability and productivity due to PTSD symptoms.  There was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self care, and conversation normal).  The examiner stated that there were PTSD signs and symptoms that were transient and mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A VA PTSD review, dated in August 2011, shows that the psychiatrist stated that the Veteran's C-file had been reviewed.  The psychiatrist noted that the Veteran had an Axis I diagnosis of PTSD, and a current GAF score of 55.  His symptoms were noted to include increased irritability, labile mood, and nightly nightmares.  The physician indicated that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, although generally satisfactory functioning, with normal routine behavior, self care, and conversation.  The Veteran was also noted to have chronic sleep impairment, disturbances of motivation and mood, difficultly in establishing and maintaining effective work and social relationships.  Insight and judgment were "fairly good."  He denied any SI (suicidal ideation).  He stated that he had no friends except his family and his brother, and that he was irritated very easily.  

The Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met.  The Veteran's GAF scores of record range between 55 and 65, and they are evidence of mild to moderate symptoms.  See QRDC DSM-IV.  The medical reports reflect that there is no evidence of auditory or visual hallucinations, delusions, or other psychotic features, or (notwithstanding his threatening comment in April 2011) suicidal or homicidal ideation, intent, or plan.  There is no evidence to show a substantial impairment of thought processes, speech, judgment, insight, or an impairment of memory.  The Veteran is retired as of 2002.  He is not currently receiving treatment for control of his psychiatric symptoms, other than medication.  In addition, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  The August 2010 VA examination report specifically indicates that the criteria for even a 30 percent evaluation were not met.  The April 2011 VA examiner stated that the Veteran's condition was essentially the same as it was in February 2006 (at which time he was afforded a GAF score of 57).  The April 2011 VA examination report, and the August 2011 VA PTSD review, both specifically indicate that the criteria for a 30 percent evaluation have been met, but that the criteria for a 50 percent evaluation have not been met.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's PTSD symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met under DC 9411.  

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  The Board therefore finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.  

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's PTSD evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the effective date of service connection to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In the Board's April 2012 decision, it noted that a lay person is competent to testify only as to observable symptoms.  Citing Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further noted, however, that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  Citing Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  The Board stated that it had determined that the medical evidence was more probative of the issue, and that it outweighed the lay statements.  

Later, in the Court's August 2013 decision, it essentially stated that the Board had failed to provide sufficient reasons and bases for its conclusion that the medical evidence outweighed the Veteran's lay statements as to the severity of his symptomatology.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this regard, the Board finds that the Veteran is not a credible historian.  The Veteran has asserted that he is reclusive, and that he avoids social interactions.  See e.g., Veteran's letters, dated in March 2011 (asserting that getting him to go to social functions "is like pulling teeth"); May 2011 (asserting that he is "reclusive to the point that I aggressively avoid any social interactions whenever possible"); October 2011 (in which he referred to himself as an "involuntary hermit because I don't want to go anywhere or do anything").  However, the April 2011 VA examination report notes the following: "The Veteran and his wife remain fairly active with their parrish," "the Veteran has been involved with the church for years on the council," the Veteran reported that he played piano at his Parrish Center, and that, "he has now been on the Parrish Council for three 6 year terms."  The April 2011 VA examiner further noted that, "The Veteran attends plethora of sporting and extra curricular activities for the grandchildren," and that he went to a veteran's organization twice a year.  The Board further notes that other VA progress notes also indicate that he has been very active in his church.  See e.g., VA progress note, dated in February 2009; August 2010 VA examination report (noting that, "He and his wife are very active in church, including being on the parish council.").  This evidence directly contradicts his assertions of reclusiveness.  In addition, the Board notes that the April 2011 VA examiner reported that during the examination, the Veteran made an "ominous statement" about the disposition of his disability claim, i.e., "[w]ell when I die I should just take some of them with me."  The examiner stated, "In my opinion [this] is a means by which to push for an increase in service related disabilities.  This information needs to be made aware to those at the Regional Office as well."  His threatening behavior is evidence of an attempt to obtain financial gain through manipulation and negatively affects his credibility.  See e.g., Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Furthermore, during his August 2010 VA examination report, the Veteran asserted to a VA psychiatric examiner that he participated in combat.  However, the evidence does not show that the Veteran participated in combat: the Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, nor is the other evidence of record sufficient to show participation in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256  -6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  Finally, the Board notes that a March 2008 VA progress note states that the Veteran has a history of drug abuse, this notation was made in the context of obtaining medication.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). In addition, he has not been found to be a credible historian.  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Veteran was provided with the opportunity to discuss his symptoms with the VA examiners.  Those examiners recorded his complaints, reviewed his claims file, afforded him examinations, and provided findings, which have been discussed.  These findings are considered highly probative evidence of the severity of his condition.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Veteran's claim must be denied. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected PTSD are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 30 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran is shown to have symptoms that include sleep impairment, irritability, and depression.  Evaluations in excess of 30 percent are provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not show that "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disability has resulted in any hospitalizations.  The Veteran has reported that he is retired since about 2002 (i.e., at about age 67) due to a back problem.  See April 2011 VA examination report.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  In this regard, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to PTSD.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2013). 


II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in May 2010, of the criteria for establishing service connection for PTSD, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates once service connection has been awarded.  Nothing more was required: where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  In this regard, the Veteran's service treatment reports are not available (other than his separation examination report) and may have been destroyed in the 1973 fire at the NPRC.  He has been notified of this fact, there is no allegation of relevant inservice treatment, and the issue on appeal is whether or not an initial evaluation in excess of 30 percent is warranted for PTSD, with an effective date for service connection of May 10, 2010.  Therefore, no prejudice has accrued to the Veteran due to the lack of service medical records.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial evaluation in excess of 30 percent for service-connected PTSD is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


